 1   SAO
     ROBERT M. DRASKOVICH, ESQ.
 2   Nevada Bar No. 6275
     TURCO & DRASKOVICH, LLP
 3   815 S. Casino Center Boulevard
     Las Vegas, Nevada 89101
 4   Telephone: (702) 474-4222
     Attorney for Defendant
 5

 6                                UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8
     UNITED STATES OF AMERICA,                           CASE NO.: 2:17-CR-00297-APG-NJK
 9
                             Plaintiff,
10
     vs.                                                    STIPULATION AND ORDER
11   ROGER HERNANDEZ aka
     Keyden Alvarez,
12
                             Defendant.
13

14           IT IS HEREBY STIPULATED AND AGREED by and between ROBERT M.

15   DRASKOVICH, ESQ., counsel for Defendant ROGER HERNANDEZ aka Keyden Alvarez,

16   and ROBERT KNIEF, Assistant United States Attorney, counsel for Plaintiff, that the pretrial
     condition restricting Defendant to travel out of Clark County, Nevada is removed and
17
     Defendant is authorized to travel out of Clark County, Nevada.
18
             IT IS FURTHER STIPULATED AND AGREED that Defendant shall provide U.S.
19   Pretrial Services with his itinerary prior to traveling.
20           DATED this 2nd day of October, 2018.

21           /s/ Robert M. Draskovich                           /s/ Robert Knief
             _______________________________                    _________________________________
22           ROBERT M. DRASKOVICH, ESQ.                          ROBERT KNIEF, ESQ.
             Nevada Bar No. 6275                                 Assistant United States Attorney
             815 S. Casino Center Boulevard                      333 Las Vegas Boulevard South #5000
23           Las Vegas, Nevada 89101                             Las Vegas, Nevada 89101
             Attorney for Defendant                             Attorney for Plaintiff
24
 1                                                ORDER

 2          Upon stipulation of counsel and good cause appearing therefor,

 3          IT IS HEREBY ORDERED that the pretrial condition restricting Defendant to travel

 4   out of Clark County, Nevada is removed and Defendant is authorized to travel out of Clark
     County, Nevada.
 5
            IT IS FURTHER ORDERED
                          STIPULATED
                                  thatAND AGREED
                                      Defendant shallthat Defendant
                                                      provide       shall provide
                                                              U.S. Pretrial       U.S.
                                                                            Services
 6
     Pretrial
     with hisServices
              itinerarywith histoitinerary
                        prior              prior
                                   traveling     to traveling.
                                              outside          outside of Nevada.
                                                        of Nevada.
 7

 8                               2nd day of ___________________,
            DATED AND DONE this _____       October              2018.

 9
                                                         __________________________________
                                                    _________________________________
                                                         UNITED STATES DISTRICT JUDGE
10                                                  UNITED STATES MAGISTRATE JUDGE
11   Respectfully Submitted By:

12
     /s/ Robert M. Draskovich
     __________________________
13   Robert M. Draskovich, Esq.
     Nevada Bar No. 6275
14   Attorney for Defendant

15

16

17

18

19

20

21

22

23

24
